Citation Nr: 0639348	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  99-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 
1998, for entitlement to service connection of degenerative 
joint disease of the right knee.

2.  Entitlement to an increased rating for residuals of 
degenerative joint disease of the right knee, currently rated 
as 20 percent disabling, from an initial grant of service 
connection. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


INTRODUCTION

The veteran had active service in the Army from May 1968 to 
March 1970.  


This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
degenerative joint disease of the right knee and assigned a 
20 percent rating under Diagnostic Codes 5010 - 5262, 
effective from November 9, 1998.  In June 1999, the veteran 
filed a Notice of Disagreement (NOD) requesting an increased 
rating for his right knee disability and an effective date 
prior to November 9, 1998, for service connection of 
degenerative joint disease of the right knee.  The veteran 
filed a formal appeal for these claims in August 1999. 

In a December 2000 decision, the Board denied the veteran's 
claims for an effective date prior to November 9, 1998, for 
service connection of degenerative joint disease of the right 
knee and for an increased rating for residuals of 
degenerative joint disease of the right knee.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2001 
Order, the Court vacated and remanded the Board's December 
2000 decision.  It was noted in the May 2001 Appellee Motion 
for Remand and to Stay Proceedings that a remand was required 
for action consistent with the Veteran's Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002).

In a May 2002 decision, the Board again denied the veteran's 
claims for an earlier effective date for service connection 
and a higher initial disability evaluation for degenerative 
joint disease of the right knee.  The veteran again appealed 
the Board's decision to the Court.  In a March 2003 Order, 
the Court vacated the Board's May 2002 decision and remanded 
the veteran's claims to the Board.  It was noted in the March 
2003 Joint Motion for Remand that a remand was required for 
action consistent with the VCAA, 38 U.S.C.A. § 5100 ET. seq. 
(West 2002), Quartuccio v. Principi, 16 Vet App. 183 (2002), 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

In August 2003, the Board remanded the veteran's claims to 
identify treatment providers for the veteran's service-
connected right knee disability, to obtain an adequate VA 
examination report, and for actions consistent with the VCAA.  

In September 2004, the Board again denied the veteran's 
claims for an effective date prior to November 9, 1998, for 
service connection and a higher disability evaluation for 
degenerative joint disease of the right knee.  The veteran 
again appealed the Board's decision to the Court.  In June 
2006, the Court granted a joint motion for remand and vacated 
the Board's September 2004 decision on the basis that the 
Board had entered a decision before acting on the appellant's 
Privacy Act request, and on the basis that the Board should 
ensure expeditious adjudication of a pending claim for 
service connection for hypertension, based on the appellant's 
June 1999 statement and the representative's December 2001 
letter.  

Concerning the Privacy Act request dated February 3, 2004, 
the Board notes that the record contains a letter, dated 
March 5, 2004, from the RO supplying the attorney with copies 
of all records.  Concerning the Privacy Act request dated 
May 10, 2004, the Board notes that the record contains a 
letter, dated May 27, 2004, from the RO supplying the 
attorney with copies of all records added since May 6, 2004 
and maintained in the veteran's claims file.  These are the 
two requests mentioned in the Joint Motion for Remand granted 
by the Court in June 2006.  The RO notified the appellant and 
his attorney of the return of the appeal to the Board by a 
letter dated July 8, 2004.  The joint motion also mentions a 
September 23, 2004 letter from the attorney to the Board, 
dated the same day as the Board's September 2004 decision.  
In response to that letter, the RO, by letter dated December 
16, 2004, provided copies of all documents from May 10, 2004 
contained in the veteran's claims file.  In response to the 
Court's June 2006 Order, the Board also sent to the attorney, 
by letter dated November 20, 2006, copies of all documents 
added to the veteran's claims file since the March 2003 Court 
remand.  

Concerning the expeditious adjudication of a pending claim 
for service connection for hypertension, based on the 
appellant's June 1999 statement and the representative's 
December 2001 letter, the Board notes that a May 10, 2004 
rating decision denied service connection for hypertension, 
specifically in response to these documents cited in the 
joint motion.  The veteran and his attorney were so informed 
by a May 13, 2004 letter from the RO.  In fact, after the 
veteran's claims folder was transferred to the Board on July 
8, 2004, the RO received from the veteran's attorney a notice 
of disagreement, dated July 6, 2004, concerning this rating 
decision.  Thus, the pending claim for service connection for 
hypertension had been adjudicated long before the joint 
motion signed by the veteran's attorney in May 2006.  As the 
record now before the Board does not contain a statement of 
the case (SOC) concerning this NOD, this issue is the subject 
of a remand pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
degenerative joint disease of the right knee was received by 
the RO on November 9, 1998.

2.  The veteran's claim for service connection for 
degenerative joint disease of the right knee was granted by 
the RO in April 1999, and a disability rating of 20 percent 
was assigned for the veteran's right knee disability, 
effective from the date of the veteran's claim on November 9, 
1998.

3.  Degenerative joint disease of the right knee is 
manifested by complaints of right knee pain, arthritis, 
stiffness, grinding, swelling, popping, locking, crepitus, 
and tenderness, without limitation of extension of 10 degrees 
or of flexion to 45 degrees, genu recurvatum, impairment of 
the tibia and fibula (malunion or nonunion), dislocation or 
removal of semilunar cartilage, recurrent subluxation or 
lateral instability, or ankylosis of the joint.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an earlier effective date 
prior to November 9, 1998 for the grant of entitlement to 
service connection for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 5101, 5110, 
7722 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2006).

2.  The schedular criteria for an increased disability rating 
in excess of 20 percent for residuals of degenerative joint 
disease of the right knee are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Effective Date Earlier than November 9, 
1998 - Service Connection of Degenerative Joint Disease of 
the Right Knee

An April 1999 rating decision granted service connection for 
degenerative joint disease of the right knee and assigned a 
20 percent rating under Diagnostic Codes 5010-5262, effective 
from November 9, 1998.  The veteran contends that he is 
entitled to an effective date prior to November 9, 1998, for 
the grant of service connection for degenerative joint 
disease of the right knee on the basis that he did all he 
knew to do concerning completing paperwork and applying for 
disability benefits at the time of his discharge from active 
service in March 1970.

The effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating intent to apply for a benefit under 
the laws administered by VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  In determining when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet.  App. 129, 
134 (1992).


Generally, for a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2003).

Evidence of record shows that the veteran did not file a 
claim for service connection for a right knee disability 
within one year after his separation from active service.  In 
this case, the veteran also does not allege that a claim, 
formal or informal, was filed any earlier.  Evidence of 
record establishes that the RO received the veteran's initial 
claim of entitlement to service connection for a right knee 
disability on November 9, 1998.  There is no documentation in 
the record establishing that the veteran submitted a prior 
claim, formal or otherwise, for the same disability at any 
time prior to November 9, 1998.  

The effective date for service connection based on an 
original claim is not based on the date the condition began 
and cannot be any earlier than date of receipt of claim. See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA."). The veteran did not submit any 
claim for VA benefits at any time before he filed the service 
connection claim on November 1998, which was more than one 
year after his separation from active service.  The Board 
concludes that an effective date earlier than November 9, 
1998, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original  
claim for service connection.  See 38 U.S.C.A. § 5110 (West  
2002); 38 C.F.R. § 3.400 (2006).

The Board acknowledges the veteran's assertion in his June  
1999 NOD that he did all he "knew to do concerning paper  
work and the claim procedures" upon separation from active  
service in March 1970.  The veteran further contended that he  
claimed a right knee injury specifically in both an August  
1967 and a February 1970 Standard Form 89 - Report of Medical  
History reports.  In addition, it was noted that his right  
knee injury was confirmed by a February 1970 examination  
performed during service.  The veteran maintains that he had  
completed the necessary paperwork to file a claim for  
disability benefits.  It is his contention that he is  
entitled to service connection for degenerative joint disease  
of the right knee effective back to the day after his  
separation from active service on March 4, 1970.

VA has a duty to assist a claimant in developing facts  
pertinent to a claim, but it is the claimant who must bear 
the  responsibility for coming forth with the submission of a  
claim for benefits under the laws administered by VA.  See  
38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.151 (2006).  VA  
is under no legal obligation to personally notify every  
potential claimant of his possible entitlement to VA  
benefits.  See Hill v. Derwinski, 2 Vet. App. 451 (1991).

The provisions of 38 U.S.C.A. § 7722, as interpreted by the  
Court, require VA to inform individuals of their potential  
entitlement to VA benefits when (1) such individuals meet the  
statutory definition of "eligible veteran" or "eligible  
dependent," and (2) VA is aware or reasonably should be aware  
that such individuals are potentially entitled to VA  
benefits.  Although VA does have a duty to notify veterans of  
their apparent eligibility for benefits, this duty does not  
establish a basis for a retroactive effective date for  
service connection.  See 38 U.S.C.A. § 7722 (West 2002);  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (VA has a  
duty to inform individuals of their eligibility for VA  
benefits); VAOGCPREC 17-95 (1995) (a failure by VA to inform  
individuals of their eligibility cannot create a basis for  
awarding retroactive benefits except insofar as a court or  
the Secretary may direct assignment of an earlier effective  
date on an equitable basis).

In VAOGCPREC 17-95, VA General Counsel held that the  
notification requirements currently in 38 U.S.C.A. § 7722  
(previously in 38 U.S.C.A. § 241) have been in effect since  
March 26, 1970, and do not apply retroactively to any period  
prior to that date.  It was also held that a failure by VA to  
provide the notice required by 38 U.S.C.A. § 7722 may not  
provide a basis for awarding retroactive benefits in a manner  
inconsistent with express statutory requirements, except  
insofar as a court may order such benefits pursuant to its  
general equitable authority or the VA Secretary may award  
such benefits pursuant to his equitable-relief authority  
under 38 U.S.C.A. § 503(a) (West 2002). 

In this case, the veteran was released from active service on  
March 4, 1970, shortly before the provisions of 38 U.S.C.A.  
§ 241 (now 38 U.S.C.A. § 7722) became effective on March 26,  
1970.  Unfortunately, based on the provisions discussed  
above, a failure to notify the veteran of his potential  
eligibility for VA benefits does not provide a basis for a  
retroactive effective date for the grant of service  
connection for his right knee disability. 

The veteran's contentions are insufficient to confer  
entitlement to the benefit sought on appeal.  Statutory and  
regulatory provisions are clear.  An effective date of an  
award of disability compensation based on an original claim  
may not be prior to the date of receipt of the claim, unless  
such claim is received within the initial year following  
separation from active service.  Based on the evidence of  
record discussed above, the Board concludes that the criteria  
for entitlement to an effective date prior to November 9,  
1998, for a grant of entitlement to service connection for  
degenerative joint disease of the right knee, have not been  
met.  Since the preponderance of the evidence is against this  
claim, the benefit of the doubt doctrine is not for  
application.  See Gilbert v. Derwinski, 1 Vet. App. 49  
(1990).  Consequently, there is no basis for assignment of an 
effective date prior to November 9, 1998, for service 
connection for degenerative joint disease of the  right knee.

II.  Entitlement to Increased Rating - Right Knee  
Degenerative Joint Disease  

The severity of a service-connected disability is  
ascertained, for VA rating purposes, by the application of  
rating criteria set forth in VA's Schedule for Rating  
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).  To  
evaluate the severity of a particular disability, it is  
essential to consider its history.  See Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2  
(2006).

Where there is a reasonable doubt as to the degree of  
disability, such doubt will be resolved in favor of the  
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7  (2006).  In 
addition, where there is a question as to which  of two 
disability evaluations should be applied, the higher  
evaluation will be assigned if the disability picture more  
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R.  
§ 4.7 (2006).

The current appeal arose from the rating  assigned following 
the initial grant of service connection  for the veteran's 
degenerative joint disease of the right  knee.  In this 
claim, the RO assigned a 20 percent  rating under Diagnostic 
Codes 5010-5262, effective from the  date of claim on 
November 9, 1998.  The Board will evaluate  the level of 
impairment due to the disability throughout the  entire time 
of the claim and consider the possibility of  staged ratings.  
See Fenderson v. West, 12 Vet. App. 119  (1999).

The veteran contends that an increased evaluation should be  
assigned for his service-connected degenerative joint disease  
of the right knee.  After a review of the evidence, the Board  
finds that the evidence does not support the assignment of an  
increased rating for his right knee disability.

Initially, the current 20 percent disability evaluation was  
assigned under Diagnostic Codes 5010-5262.  The April 1999  
rating decision apparently assessed the degree of disability  
resulting from the degenerative joint disease of the right  
knee as "moderate" and assigned the 20 percent evaluation  
using Diagnostic Code 5262, which provides for a 20 percent  
for impairment of the tibia and fibula, malunion of the tibia  
and fibula with moderate knee or ankle disability.  The Board 
notes, however, that the diagnostic codes used to  evaluate 
the veteran's right knee disability in the May 2004  rating 
decision were listed as Diagnostic Codes 5010-5260.   The May 
2004 supplemental statement of the case (SSOC)  indicated 
that the April 1999 rating decision was clearly erroneous in 
assigning a 20  percent evaluation under Diagnostic Code  
5262 for tibia and fibula impairment with  nonunion or 
malunion as the service  connected knee [disability] is  
degenerative joint disease, right knee,  secondary to prior 
right knee injury and  meniscectomy, not fracture or malunion 
of  the tibia, fibula, and that the rating schedule  has 
other, more appropriate, diagnostic  codes related to 
painful, limited motion  of the knee.

The May 2004 SSOC also specifically indicated that the 
original 20  percent evaluation was not warranted and that a 
10 percent  rating based on "slight limitation of motion, 
painful  motion" was more appropriate under a diagnostic code 
for  arthritis or removal of cartilage, symptomatic.  
Nonetheless,  the current 20 percent rating remains in 
effect.  The  veteran's service-connected degenerative joint 
disease of the  right knee is now rated as 20 percent 
disabling under  Diagnostic Codes 5010-5260.  See 38 C.F.R. § 
4.71a,  Diagnostic Codes 5010, 5260.  Normal range of  
extension of the knee is to 0 degrees and normal range of  
flexion of the knee is to 140 degrees.  See 38 C.F.R. Part 4,  
Plate II (2006). 

Traumatic arthritis established by X-ray findings is to be  
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a,  
Diagnostic Code 5010 (2006).  Degenerative arthritis  
established by X-ray findings will be evaluated on the basis  
of limitation of motion of the specific joint or joints  
involved.  When however, the limitation of motion of the  
specific joint or joints involved is noncompensable under the  
appropriate diagnostic code, a rating of 10 percent is for  
application for each major joint or group of minor joints  
affected by limitation of motion.  Limitation of motion must  
be confirmed by findings such as swelling, muscle spasm, or  
satisfactory evidence of painful motion.  See 38 C.F.R. §  
4.71a, Diagnostic Code 5003 (2006).  

In this case, the veteran already has a compensable 20  
percent rating.  Diagnostic Code 5003, itself, provides for a  
20 percent rating with x-ray evidence of involvement of 2 or  
more major joints or 2 or more minor joint groups, with  
occasional incapacitating exacerbations.  Service connection  
is only in effect for degenerative joint disease of the right  
knee.  Consequently, as the disability does not involve two  
or more joints (see 38 C.F.R. § 4.45(f) for the definition of  
major joints and groups of minor joints), the veteran cannot  
be assigned a 20 percent rating using Diagnostic Code 5003  
alone.  

As for limitation of motion, limitation of flexion of the leg  
is rated 30 percent at 15 degrees, 20 percent at 30 degrees,  
10 percent at 45 degrees, and noncompensable at 60 degrees.   
Diagnostic Code 5260.  Limitation of extension of the leg is  
rated 50 percent at 45 degrees, 40 percent at 30 degrees, 30  
percent at 20 degrees, 20 percent at 15 degrees, 10 percent  
at 10 degrees, and noncompensable at 5 degrees. Diagnostic  
Code 5261.  The veteran's range of motion of the right knee  
joint, however, does not approximate either limitation of  
flexion at 45 degrees or limitation of extension at 10  
degrees, as described in any of the medical records or  
reports.  Consequently, neither a higher nor a separate  
compensable rating would be supported by either of these  
diagnostic codes.

The Board is not free to ignore the effects of pain.  An  
evaluation of any musculoskeletal disability must include  
consideration of the veteran's ability to engage in ordinary  
activities, including employment, and of impairment of  
function due to such factors as pain on motion, weakened  
movement, excess fatigability, diminished endurance, or  
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59  
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran  
is competent to report pain.  The record, however, does not  
demonstrate objective, satisfactory evidence of painful  
motion attributable to the veteran's right knee disability to  
the extent that would support the assignment of an increased  
rating.  In the January 2004 VA examination report, the  
examiner detailed that the veteran had some slight pain with  
range of motion of the right knee secondary to the crepitus.   
In addition, the Board acknowledges that the January 2004 VA  
examiner opined that the veteran "could definitely have pain  
that limits his range of motion as well as his functionality  
on a day-to-day basis".  However, the examiner also opined  
that "there is not degree of limitation of motion that can  
be predicted with any degree of medical certainty" and  
specifically noted that veteran did not have any current  
instability, weakened movement, incoordination, effusion,  
locking, or subluxation of the right knee during the  
examination.  The examiner did state that there probably  
could be excess fatigability in the veteran's right knee  
after significant periods of walking.  After considering the  
effects of the pain and fatigability, as described in the  
records of examination and treatment, the Board concludes  
that the disabling effects of the pain alone do not meet or  
more nearly approximate the criteria for assignment of higher  
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  

According to 38 C.F.R. § 4.59 (2006), painful motion is an  
important factor of disability with any form of arthritis,  
the facial expression, wincing, etc., on pressure or  
manipulation, should be carefully noted and definitely  
related to affected joints. Muscle spasm will greatly assist  
the identification.  The intent of the schedule is to  
recognize painful motion with joint or periarticular  
pathology as productive of disability.  It is the intention  
to recognize actually painful, unstable, or malaligned  
joints, due to healed injury, as entitled to at least the  
minimum compensable rating for the joint.  Crepitation either  
in the soft tissues such as the tendons or ligaments, or  
crepitation within the joint structures should be noted  
carefully as points of contact which are diseased.  Flexion  
elicits such manifestations.  The joints involved should be  
tested for pain on both active and passive motion, in weight  
bearing and nonweight-bearing and, if possible, with the  
range of the opposite undamaged joint.  See also Lichtenfels  
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8  
Vet. App. 417 (1995).

A separate rating for arthritis can also be assigned based on  
x-ray findings and painful motion under 38 C.F.R. § 4.59,  
which states that painful motion with joint or periarticular  
pathology is entitled to at least the minimum compensable  
rating for the joint.  See also VAOPGCPREC 9- 98, footnote 1;  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The 
medical evidence has shown complaints of slight painful  
motion, and the veteran's pain must be considered in  
evaluating his service-connected right knee disability.  
Although the rating schedule does not require a separate  
rating for pain, the veteran's pain must be considered in  
evaluating his service-connected disability.  See Spurgeon v.  
Brown, 10 Vet. App. 194 (1997).  The veteran's complaints are 
plausible in light of the fact that the competent medical 
evidence of record also shows objective evidence of  
degenerative changes in the right knee.  However, in this 
case, the veteran has already been assigned a 20 percent 
disability rating in part under Diagnostic Code 5010 based on  
arthritis with painful motion.  See 38 C.F.R. § 4.59 (2006);  
VAOPGCPREC 9-98.  In addition, it is noted in the medical 
evidence of record discussed above that the veteran has  
normal alignment and stability of his right knee joint.  
Thus, the current 20 percent rating is based on the painful, 
limited motion, and a separate rating could not be assigned  
for the same manifestations.  See 38 C.F.R. § 4.14.

Disability of the knee and leg is rated using 38 C.F.R.  § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of  these 
diagnostic codes are simply not applicable to the  veteran's 
service-connected right knee disability of  degenerative 
joint disease.  It is neither contended nor shown that the 
service-connected disability involves ankylosis (Diagnostic 
Code 5256) or genu recurvatum  (Diagnostic Code 5263).  In 
addition, as noted in the May 2004 SSOC, although the 
veteran's disability was initially rating using Diagnostic 
Code 5262, the veteran does not have  impairment of the tibia 
and fibula (malunion or nonunion).  None of the evidence of 
record -- including examination  reports, treatment records, 
or X-ray reports -- shows that the veteran has malunion or 
nonunion of the tibia and fibula.  

The veteran's service medical records show that the veteran's 
August 1967 pre-induction examination report did not 
reference a right knee disability.  However, on the veteran's  
Report of Medical History also dated in August 1967, it is 
marked that he suffered from a "trick" or locked knee.  In 
the August 1967 report, the veteran also indicated that he 
had torn cartilage in his right knee.  In addition, the 
doctor made a notation on the August 1967 report, which 
stated that the veteran had claimed torn cartilage in his  
right knee but had no trouble with the knee at that time.  A 
February 1970 orthopedic service examination report showed 
that the veteran complained of intermittent pain as well as a 
clicking sensation in the right knee and listed a diagnosis 
of calcified loose body of the right knee.  In the veteran's  
February 1970 separation examination, it is noted that the 
veteran had a calcified loose body in his right knee.  On the  
veteran's Report of Medical History dated in February 1970, 
it is again marked that he suffered from a "trick" or  locked 
knee.  In the February 1970 report, the veteran also  
indicated that he been treated for torn cartilage in his  
right knee.  In addition, the doctor made a notation on the  
February 1970 report, which stated that the veteran had a  
history of torn cartilage in his right knee three years ago  
and now complains of occasional locking of the right knee.  

Private hospital treatment records dated in July 1980 and 
February 1981 show that the veteran underwent multiple  knee 
surgeries including arthrotomy of the right knee with  
excision of loose body as well as an additional arthrotomy of  
the right knee with excision of loose bodies and curettage of  
osteochondritis dissecans.  

A February 1999 VA examination report shows that the veteran 
complained of right knee pain, occasional swelling, 
stiffness, inability to jog or run, grinding, crepitus, 
weakness, and muscle  atrophy, but denied experiencing  
locking or instability.  The examiner stated that the veteran 
had trace effusion to the knee with significant crepitus of 
the patellofemoral joint as well as range of motion with a 
mildly positive patellar grind.  The veteran's range of 
motion test results of the right knee were listed as 
extension - 0 degrees and flexion - 130 degrees.  It was 
further noted that the veteran had point tenderness over the 
entire medial joint line and a well-healed scar over the 
anterior medial aspect of his right knee.  In addition, the 
examiner indicated that the veteran had pain over the medial 
compartment with McMurray's maneuver but no palpable or  
audible click.  The veteran's quadriceps circumference 
(measured one hand breadth above each patella) was listed as 
right knee - 46 centimeters and left knee - 50 centimeters.  
An assessment of degenerative joint disease of the right knee 
was listed in the February 1999 report.  In February 1999 X- 
ray reports, it was noted that from the anterior-posterior 
view the veteran's right knee showed a mild decrease in 
medial joint space with early spur formation over the medial 
and medial femoral condyle and no loose bodies apparent.  
From a lateral view in the February 1999 X-ray report, it was 
noted that the veteran had bone to bone contact in the medial 
compartment posterior medial aspect of the medial femoral 
condyle and the medial tibial plateau and no loose bodies 
apparent.  In addition, an early spur over the inferior pole 
of the undersurface of the patellar was observed.

A November 1999 private physician treatment note showed that 
the veteran complained of intermittent right knee pain and 
listed an assessment of right knee arthritis.  VA treatment 
records dated in February and October 2003 showed that the 
veteran complained of right knee pain and listed multiple 
diagnoses of right knee arthritis.  In the February 2003 
treatment note, the veteran also complained of intermittent 
morning stiffness of the right knee and weakness of the right 
leg.  He also stated, however, that while his right knee is 
weak, it clicks but does not give way or lock.  The February 
2003 examiner noted that the veteran had full range of motion 
in his right knee with no evidence of  joint inflammation, 
crepitation, or edema.  

A January 2004 VA examination report shows that the veteran 
complained  of popping, locking, and deep aching pain inside 
his right  knee.  The examiner stated that the veteran had a 
significant  amount of crepitus with both active and passive 
range of  motion as well as quadriceps and hamstring strength 
of 5/5.   The veteran's range of motion test results of the 
right knee  were listed as extension - 0 degrees and flexion 
- 120  degrees.  The examiner detailed that the veteran's 
right knee  had apparent full range of motion equal to his 
left knee.   However, the examiner added that the veteran had 
some  slight pain with range of motion of the right knee 
secondary  to the crepitus.  It was noted that the veteran 
had a stable  right knee to both varus and valgus stress in 
full extension  as well as 30 degrees of flexion.  The 
examiner indicated  that the veteran no instability and a 
negative patellar grind  with a stable patella that was 
unable to be subluxed.  It was  stated that the veteran had 
no effusion during the  examination and minimal tenderness to 
palpitation along the  medial and lateral joint lines that 
was diffuse in nature.  A  detailed assessment provided by 
the examiner noted that there  was no weakened movement or 
incoordination of the knee  although there probably could be 
excess fatigability after  significant periods of walking.  
It was further noted, "it  is not feasible to determine what 
limits of additional range  of motion decrease are due to the 
patient's pain".  However,  the examiner stated that it was 
"definitely feasible that  during significant flare-ups that 
the patient's range of  motion could decrease" and that pain 
could significantly  limit his function as of flare-ups.  The 
examiner opined that  the veteran "could definitely have pain 
that limits his  range of motion as well as his functionality 
on a day-to-day  basis".  However, the examiner also opined 
"there is not  degree of limitation of motion that can be 
predicted with any  degree of medical certainty".  It was 
specifically noted in  the report, that during the 
examination the veteran did not  have any current 
instability, effusion, locking, or  subluxation of the right 
knee.  

X-ray reports with anterior-posterior, lateral, and Hughston  
views also dated in January 2004 showed that the veteran had  
a slight amount of medial joint space narrowing with minimal  
osteophyte formation about the distal fold of the patella as  
well as along the lateral borders of the tibial plateau  
consistent with mild degenerative joint disease.  However, it  
was noted that the veteran's general overall alignment of the  
right knee joint was normal.  The examiner in the January  
2004 report stated that the veteran "may have a minimal to  
mild amount of arthritis although it is unable to be  
determined due to the patient not having weightbearing films  
upon today's exam, but he definitely has most likely a  
patellofemoral arthritis due to a significant amount of  
crepitus upon examination today".  

The Board acknowledges the veteran's reports of an  increase 
in his service-connected right knee disability in  his June 
1999 and May 2003 statements.  The veteran is competent to 
report what he experiences, but he has not demonstrated that 
he has the medical  expertise that would make his statements 
competent as to  the current severity of his right knee 
disability.  His  opinion alone cannot meet the burden 
imposed by 38 C.F.R. §  4.71a with respect to the current 
severity of his residuals  of degenerative joint disease of 
the right knee.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Statements submitted by  the veteran qualify as 
competent lay evidence.  Competent lay  evidence is any 
evidence not requiring that the proponent  have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a  person who has 
knowledge of facts or circumstances and who  can convey 
matters that can be observed and described by a  layperson.  
See 38 C.F.R. § 3.159(a)(2) (2006).  Competent medical 
evidence is evidence provided by a person who is  qualified 
through education, training, or experience to offer  medical 
diagnoses, statements, or opinions.  See 38 C.F.R. §  
3.159(a)(1) (2006).  

A claimant who has arthritis and instability of the knee may  
be rated separately under Diagnostic Codes 5003 and 5257.   
See VAOPGCPREC 23-97.  Diagnostic Code 5257 rates other  
impairment of the knee, recurrent subluxation or lateral  
instability, as 10 percent when slight, 20 percent when  
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a,  
Diagnostic Code 5257 (2006).  Instability and subluxation  
were not demonstrated on clinical evaluation in the February 
1999 or January 2004 examination reports, nor in the VA or 
private treatment records.  Therefore, the  Board concludes 
that the current medical evidence does not  support a 
separate, compensable rating under Diagnostic Code  5257 on 
the basis of the presence of instability or  subluxation.

There are two diagnostic codes that concern semilunar  
cartilage.  Diagnostic Code 5258 provides for a 20 percent  
rating for dislocated semilunar cartilage with frequent  
episodes of "locking", pain, and effusion into the joint.   
Diagnostic Code 5259 provides a 10 percent rating for  
symptomatic removal of semilunar cartilage.  In this case,  
the veteran does not have a dislocated semilunar cartilage.   
Hence, Diagnostic Code 5258 is not applicable.  

As Diagnostic Code 5259 provides only a 10 percent rating, 
and the veteran's disability is  currently rated 20 percent 
disabling, the only way that this  diagnostic code could 
provide a higher rating would be if a  separate, compensable 
rating were supported using this  diagnostic code, in 
addition to the current 20 percent rating  under Diagnostic 
Codes 5010-5260.  The Board notes that the  record contains 
some references to meniscectomy, as in the  most recent VA 
examination report.  It is notable, however,  that the 
operative reports of record, concerning right knee  surgery 
in 1980 and 1981, refer only to removal of loose  bodies, not 
to removal of semilunar cartilage or a meniscectomy.  
Consequently, the applicability of Diagnostic  Code 5259 is 
questionable, at best.

As noted in the May 2004 SSOC, the findings concerning 
limitation of motion of the right knee joint support only a 
10 percent rating.  The current 20 percent rating covers both 
the actual limitation of motion of the right knee and the 
additional limitation due to pain, expressed (to the extent 
possible) as limitation of motion.  The findings, such as 
crepitus, that are objective manifestations of the diseased 
joint are also figured into the rating assigned on the basis 
of the limitations imposed by pain.  See, e.g.,  38 C.F.R. § 
4.59.  As the same manifestations cannot be used as the basis 
for separate ratings, 38 C.F.R. § 4.14, the  Board concludes 
that the findings, such as crepitus and some effusion on 
occasion, do not support the assignment of an additional, 
separate, compensable rating under Diagnostic Code 5259.  

The criteria for a higher rating under Diagnostic Codes 5010- 
5262 have not been met.  The Board finds that the evidence  
does not support the assignment of an increased or an  
additional separate rating for the veteran's service- 
connected disability residuals of degenerative joint disease  
of the right knee under the Schedule.  The veteran's reports  
of right knee pain, stiffness, crepitus, swelling, popping,  
and limitation of motion do not meet or more nearly  
approximate the criteria for an increased or separate  
compensable rating under Diagnostic Codes 5256 through 5263.   
See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2006).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126  
(1999).  Evidence of record, however, does not support  
assigning different percentage disability ratings during the 
time period in question.

The RO also determined that referral to the Under Secretary  
for Benefits or the Director of the Compensation for an  
extraschedular rating was not warranted.  Under 38 C.F.R §   
3.321(b)(1), in exceptional cases where schedular evaluations  
are found to be inadequate, consideration of an extra- 
schedular evaluation commensurate with the average earning  
capacity impairment due exclusively to the service-connected  
disability or disabilities may is made.  The governing norm  
in an exceptional case is a finding that the case presents  
such an exceptional or unusual disability picture with such  
related factors as marked interference with employment or  
frequent periods of hospitalization as to render impractical  
the application of the regular schedular standards.  See 38  
C.F.R §  3.321(b)(1) (2006).  In this case, the Schedule is  
not inadequate.  The Schedule does provide for higher ratings  
for the veteran's service-connected residuals of degenerative  
joint disease of the right knee.  Moreover, as discussed  
above, the schedular criteria for higher ratings have not  
been shown.  In addition, it has not been shown that the  
veteran's service-connected residuals of degenerative joint  
disease of the right knee alone have required frequent  
periods of hospitalization or produce marked interference  
with the veteran's employment.  For these reasons, the  
assignment of an extraschedular rating for the veteran's  
right knee disability is not warranted.

III. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev 'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to whether a single notice containing all the 
information referred to in 38 U.S.C. § 5103(a), or whether a 
notice consisting of combined/cobbled together/aggregated 
notices issued over a period of years, is sufficient, the 
United States Court of Appeals for the Federal Circuit has 
stated:

The purpose of the statute and the corresponding 
regulation is to require that the VA provide affirmative 
notification to the claimant prior to the initial 
decision in the case as to the evidence that is needed 
and who shall be responsible for providing it.  That 
duty of affirmative notification is not satisfied by 
various post-decisional communications from which a 
claimant might have been able to infer what evidence the 
VA found lacking in the claimant's presentation.  The 
text of section 5103(b), which refers to the one-year 
period  "from the date of such notice[ for the claimant 
to submit information or evidence]," confirms that 
Congress envisioned a deliberate act of notification 
directed to meeting the requirements of section 5103, 
not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes.

Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

This is not to say, however, that notification must always be 
contained in a single communication from VA, as both the 
statute and regulation are silent regarding the format to be 
used for notification.  

As found by the Federal Circuit in Mayfield, "[w]hat the 
statute and regulation require is that the claimant be given 
the required information prior to the VA's decision on the 
claim and in a form that enables the claimant to understand 
the process, the information that is needed, and who will be 
responsible for obtaining that information."  In cases where 
notice was not provided prior to the agency of original 
jurisdiction's (AOJ's) initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim by 
the AOJ.  

In this case, the RO advised the veteran of the evidence 
necessary to support his claims for an earlier effective date 
for service connection and a higher disability evaluation for 
degenerative joint disease of  the right knee.  Neither the 
veteran nor his attorney has reported the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and  
associated with the claims folder.

In this case, the RO sent the veteran a letter in December 
2003 that informed him of what was needed, what evidence he 
should provide, and what evidence VA would obtain.  In 
addition, the veteran was given the text of 38 C.F.R. § 3.159 
in the May 2004 supplemental statement of the case (SSOC).  
Given the Board's decisions in December 2000, May 2002, and 
September 2004, concerning this appeal, both the veteran and 
his attorney are well aware of the bases for the denial of 
these issues, and of the evidence that would be needed to 
grant the benefits sought.  

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  And, after 
notice was provided,  the veteran's claims for an earlier 
effective date and an increased rating were readjudicated in 
a May 2004 SSOC.

As for the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Board notes that this appeal involves 
the very matters - effective date and rating - involved in 
that notice, and that both the veteran and his attorney are 
well informed concerning what is needed to prevail on the 
effective date and rating issues.  Moreover, the joint motion 
signed by the attorney in May 2006 and granted by the Court 
in June 2006 - after Dingess was issued - did not identify 
any notice deficiencies.

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his  
claim, and to respond to the December 2003 letter, May 2004 
SSOC, and July 2006 letter from the Board soliciting evidence 
and argument, to which the veteran's attorney had no 
response. 

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim have been satisfied by the December 2003 letter, and 
augmented by the May 2004 SSOC and other documents.  The 
Board concludes  that sufficient evidence to decide the claim 
has been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance  would not be prejudicial to the appellant.


ORDER

Entitlement to an effective date prior to November 9, 1998,  
for service connection of degenerative joint disease of the  
right knee is denied.

Entitlement to an increased rating for residuals of  
degenerative joint disease of the right knee is denied.


REMAND

As noted above, service connection was denied for 
hypertension in a May 2004 rating decision, and the veteran 
and his attorney were so informed by a May 13, 2004 letter 
from the RO.  The record now before the Board contains a 
notice of disagreement, dated July 6, 2004 and received by 
the RO on July 9, 2004, concerning this rating decision and 
filed by the veteran's attorney.  The record before the Board 
does not, however, contain a statement of the case (SOC) in 
response to this NOD.   

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.

Accordingly, this matter is REMANDED for the following 
action:

Issue an SOC in response to the NOD filed 
in July 2004 concerning the May 2004 
denial of service connection for 
hypertension.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


